Citation Nr: 9908437	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation of lumbar strain with 
fracture of L3 and degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1984 to 
October 1990.  

This appeal arose from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO granted entitlement to an increased 
evaluation of 20 percent for lumbar strain with fracture of 
L3 and degenerative changes.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

A review of the record discloses that on July 28, 1995 the 
RO, among other things, deneid entitlement to an increased 
evaluation for dermatophytosis with onychomycosis and tinea.  
The veteran was notified of the above determination by letter 
of the same date.  On August 22, 1995, the RO received his 
notice of disagreement with the above determination.  The RO 
issued a statement of the case as to this issue in April 
1996.  The veteran filed an Appeal to Board of Veterans 
Appeals (VA Form 9) on August 27,1996.  

By letter dated September 23, 1996, the RO informed the 
veteran that his appeal to the Board as to the denial of an 
increased evaluation for his service-connected skin 
disability had not been received within the appeal period.  
In this correspondence, the RO made reference to a letter to 
the veteran dated on August 22, 1995, notifying him of the 
one year appeal period.  The veteran was also advised that 
additional treatment reports pertaining to this disability 
would be considered as a reopened claim.  

The Board is of the opinion that there may be an issue as to 
whether the veteran timely filed a substantive appeal as to 
the RO's denial of entitlement to an increased evaluation for 
his skin disability in view of the chronology of events and 
correspondence summarized above.  In any event, this matter 
is referred to the RO for review and any action which may be 
warranted.

FINDING OF FACT

The service-connected disability consists of no more than 
moderate limitation of motion with mild functional impairment 
including pain with use.  


CONCLUSION OF LAW

The criteria for an increased evaluation for a lumbar strain 
with a fracture of L3 and degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5285, 5292, 5295 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran filed his claim for entitlement to an increased 
evaluation in November 1992.  

Outpatient treatment reports were received.  In October 1991 
the veteran was seen for back pain.  Flexion was to 40 
degrees.  Extension was to 5 degrees. Lateral flexion was to 
5 degrees on the left and 15 degrees on the right.  Straight 
leg raising was positive on the right at 30 degrees.  Deep 
tendon reflexes were normal.  The assessment was symptomatic 
scoliosis.  Motrin and Flexeril were prescribed.  

A transcutaneous electrical nerve stimulation (TENS) unit was 
prescribed in May 1992.  At the time, there was some mild 
scoliosis.  Range of motion was limited secondary to pain.  
There was a moderate amount of muscle spasm.  A subsequent 
treatment record indicated that the veteran was using the 
TENS unit for relief of pain.  

A VA examination was held in March 1993.  The veteran 
reported constant and worsening back pain since October 1992.  
He reported that he would experience radiating pain to the 
right buttock and thigh if he would walk or stand more than 
30 minutes.  He also stated that he would experience numbness 
of the right thigh with prolonged sitting.  Medications 
included Ibuprofen and Tylenol #3, which he ran out of.  He 
reported that he had taken no medication the day of the 
examination.  

On examination the veteran walked with a normal gait.  There 
was scoliosis with convexity to the right in the thoracic 
area, and to the left in the lumbar area.  There was a loss 
of lumbar lordosis.  On palpation there was tenderness at L1 
and maximum tenderness at L3 to L5.  Ranges of motion were as 
follows:  forward flexion to 60 degrees, extension to 15 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 25 degrees, and rotation to 15 degrees 
bilaterally.  

There was pain on all extremes of motion.  Straight leg 
raising was positive at 90 degrees on the right with pain in 
the back and buttocks.  He could achieve 90 degrees on the 
left with minimal back pain.  Faber test or Patrick sign was 
negative.  He could walk on his tiptoes and on his heels.  
The was no evidence of motor or sensory deficiency.  There 
was no history of loss of sphincter control.  The diagnosis 
was chronic back pain, with history of a fracture of the L3 
vertebra, degenerative joint disease, and right sciatica.  

X-rays from March 1993 showed disc spaces and vertebral 
heights within normal limits.  There was no evidence of 
fracture, subluxation, or spondylolisthesis.  The joints had 
a normal radiographic appearance.  There was some evidence of 
scoliosis with convexity to the left.  The impression was 
mild scoliosis of the lumbar spine with no other significant 
findings.  

Additional outpatient treatment records were received.  In 
March 1995 the veteran was seen for recurrent low back pain.  
He complained of low back pain radiating to the right lower 
extremity to the popliteal fossa.  On examination there was 
scoliosis.  

Deep tendon reflexes were 2+.  Straight leg raising was 
positive on the right.  The assessment was back pain and 
scoliosis.  Medications and physical therapy among other 
treatment regimens were prescribed.  A record from July 1995 
indicates that the veteran was using his TENS unit with good 
relief.  He was taking Vicodin as well.  The assessment was 
low back pain, controlled.  

Another VA examination of the spine was provided in November 
1995.  The veteran reported that he had had daily low back 
pain that would frequently extend down the right thigh to the 
knee.  

On examination with the veteran standing upright, there was 
mild dorsolumbar scoliosis with a considerable rotation of 
the lumbar spine.  There was protrusion of the left erector 
trunci that was tight and which felt as if it was in spasm. 
There was also a protrusion of the spinous process at L5-S1.  
Forward flexion was to 45 degrees.  Extension was to 10 
degrees.  Lateral flexion was to 20 degrees bilaterally.  
Rotation was to 30 degrees on the left and 45 degrees on the 
right.  Straight leg raising was painful at 45 degrees on the 
right and 60 degrees on the left.  

There was no sciatic tenderness.  There was no sensory or 
motor deficit from the hips down.  Deep tendon reflexes were 
2-plus.  X-rays taken in November 1995 showed mild lumbar 
scoliosis.  There was no evidence of any fracture at L3 and 
there was no evidence of degenerative disc disease or 
spondylosis deformans.  The diagnosis was mild lumbar 
scoliosis.  The x-ray report itself notes that the disc 
spaces heights were well maintained.  There was a question of 
a pars defect on the right at L5.  

The veteran was seen in May 1997 for neck and back pain for 
two days without trauma.  The clinical assessment was neck 
sprain, "crick."

A VA examination of the back was performed in September 1998.  
The veteran reported that his symptoms included pain, 
weakness, stiffness, fatigability, and lack of endurance.  He 
reported some aching and stiffness in the hip with sitting 
for a long period.  

The veteran reported that he was using Motrin and a muscle 
relaxant for treatment.  According to the veteran there were 
no flare-ups except for backache exacerbated by long periods 
of sitting.  These symptoms were relieved with standing and 
walking.  The veteran asserted that there was some decreased 
motion of the spine with pain relieved by stretching.  

The veteran related that he worked as a mail clerk.  He would 
sit or stand up to work.  There was no weight lifting.  He 
noted that sitting for long periods would be bothersome but 
he was not disabled from working.  

On examination the veteran was ambulatory and in no acute 
distress.  He was very muscular.  Range of motion was 
measured by goniometer.  Extension of the lumbar spine was to 
25 degrees.  Flexion was to 55 degrees.  Lateral bending was 
to 30 degrees on the right, and 20 degrees on the left.  
Rotation was to 45 degrees bilaterally.  The veteran was 
noted to grimace on any type of movement during the 
examination only.  

There was no grimacing during the interview when the veteran 
would sit up, stand up, or walk.  He grimaced before moving 
his back.  The grimacing continued through each range of 
motion.  The examiner did note marked lumbar scoliosis with 
curvature to the left.  The musculature of the back was 
normal.  In general the veteran was very muscular and 
athletic.  Straight leg raising test was negative 
bilaterally.  The veteran made faces during straight leg 
raising but also made faces during flexion of the hip with 
the knee flexed.  Deep tendon reflexes were normal.  There 
were no paresthesias.  He could walk well on his toes and 
heels.  There was normal strength.  

X-rays from November 1995 were reviewed.  Multiple computed 
axial tomogram (CT) views were obtained through the lower 
three lumbar disc spaces.  There was mild posterior bulging 
of the L4-5 intervertebral disc without focal herniation.  
The central spinal canal was well preserved, and the neural 
foramina were patent.  There was no significant pathology at 
L3-4 and L5-S1.  

The diagnosis was chronic lumbago, strain, with underlying 
lumbosacral scoliosis (curvature to the left) with mild 
functional impairment.  It was noted that CT scan did not 
show any pathology at L3.  Mild disc changes were felt to be 
of no clinical significance.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the whole 
recorded history of the disabling condition.  Various reports 
should be reconciled into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability present.  Each disability must be considered from 
the point of view of the veteran working or seeking work.  If 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent 
however, with the facts shown in every case.  When after a 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  See also 38 C.F.R. § 3.102 (1998).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function is expected in all 
instances.  38 C.F.R. § 4.21.  

In cases of orthopedic disability, VA is required to apply 
its regulations pertaining to evaluation of musculoskeletal 
disorders and functional impairment.  Painful motion is to be 
considered when determining limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon the lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. 

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements. The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);(c) weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) excess fatigability; (e) incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

volvements rating may be for limited motion and 
nerve paralysis.  A 60 percent evaluation is assigned where 
there is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.  

A 20 percent rating is appropriate for moderate limitation of 
lumbar motion.  A 40 percent rating is reserved for severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally in the 
standing position, a 20 percent rating is assigned.  When 
there is characteristic pain on motion a 10 percent rating is 
assigned.  A 0 percent rating is assigned for slight 
subjective symptoms.  38 C.F.R. § 4.71(a), Diagnostic Code 
5295.  

A 40 percent rating is also available for severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief (Diagnostic Code 5293) or 
for ankylosis of the lumbar spine in a favorable position 
(Diagnostic Code 5289).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a); 
Proscelle v. Derwinski, 2 Vet App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purposes of adjudicating the 
claim; no further assistance in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  The veteran has 
been provided with multiple VA examinations and treatment 
records have been obtained.  The veteran has not identified 
additional sources of records.  

In the judgment of the Board, the evidence of record does not 
support a higher evaluation than 20 percent.  The 
preponderance of the evidence is against a grant of a higher 
evaluation.  

The veteran's lumbar strain with previous fracture of L3 may 
be rated for limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  The current 20 percent evaluation 
contemplates moderate limitation of motion.  Limitation of 
motion in this case has not been shown to be severe which 
would warrant the next higher and maximum evaluation of 40 
percent under Diagnostic Code 5292.  It has not been 
characterized as such in any recent medical records.  In 
fact, the range of lumbar spine motion has not changed very 
much since the examination of 1993.  

At that time flexion was to 60 degrees whereas at the time of 
the September 1998 examination, flexion was to 55 degrees.  
In 1993 the veteran could only extend backwards to 15 degrees 
while currently extension is to 25 degrees.  Lateral bending 
in September 1998 was 30 degrees on the right and 20 degrees 
on the left versus 25 degrees on the right and 30 on the left 
in 1993.  Rotation improved to 45 degrees bilaterally in 
September 1998 from 15 degrees bilaterally in 1993.  

The veteran has complained of impairment in various 
activities due to pain, including sitting and standing.  He 
reported that he had regular pain for which he used various 
medications and a TENS unit.  On examination, he grimaced 
during all back motions.  However, the examiner noted 
inconsistencies such as grimacing before the veteran started 
to bend, and lack of any grimacing when standing up, sitting 
up or walking.  

The veteran had a negative straight leg raising test but 
grimaced during the test.  The examiner noted that the 
veteran also grimaced when there was flexion of the hip with 
a flexed knee.  

The Board is not persuaded, based on the findings of the VA 
examination, that the veteran's grimacing is indicative of 
pain with all back motions.  The examiner felt that the 
veteran had minimal functional impairment due to the spine.  
This assessment of the degree of functional limitation is not 
consistent with a finding that the veteran has severely 
limited lumbosacral motion due to pain.  

A 10 percent evaluation is available under Diagnostic Code 
5285 for a spinal fracture, in addition to any rating 
assigned for limitation of motion, where there is 
demonstrable deformity of the fractured vertebra.  Here there 
is no such deformity.  In fact, while plain x-rays were 
interpreted as showing a chip fracture of L3, more 
sophisticated tests including a bone scan and CT were 
negative for fracture.  

The veteran's disability is evaluated under Diagnostic Code 
5295 for a lumbosacral strain.  However, the criteria for a 
40 percent rating under that diagnostic code are not met.  In 
this regard, there is no listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or marked 
limitation of forward bending in standing position.  
Furthermore neither x-rays nor CT cited in the most recent VA 
examination report from September 1998 revealed 
osteoarthritic changes or narrowing or irregularity of joint 
space, and there was no abnormal mobility of the spine noted 
on examination.  Again, it must be emphasized that the 
examiner found that the veteran's functional impairment was 
mild in degree.  This is not consistent with award of a 40 
percent evaluation which contemplates severe disablement.  

There is no diagnosis of ankylosis of the spine to warrant 
consideration of a higher evaluation under Diagnostic Code 
5289.  While the veteran has a mild disc bulge at L3-4, this 
has been found to be of no clinical importance.  In this 
regard, there is no diagnosis of intervertebral disc syndrome 
and such disorder is not otherwise a part of the appellant's 
service-connected low back disability.  

Severe disablement as to warrant a 40 percent evaluation 
pursuant to Diagnostic Code 5293 for intervertebral disc 
syndrome is not shown by the evidence of record.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. § Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  Furthermore, the Board recognizes 
there are situations in which application of 38 C.F.R. §§ 
4.40, 4.45, 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  The diagnostic codes earlier applied by the 
Board to the veteran's low back disability permit 
consideration of the above criteria.  

In the instant case, the preponderance of the evidence is 
against an increased evaluation based on functional loss due 
to pain or due to flare-ups, as the veteran's complaints of 
pain referable to the back have been noted on VA examination 
not to be supported by adequate pathology.  More 
specifically, the VA examinations of record contain opinions 
expressing the veteran's disablement no matter how classified 
as not more than mild in nature with respect to functional 
impairment.  VA examinations have been for the most part 
negative for any findings of weakened movement, excess 
fatigability, or incoordination.

The veteran has consistently complained of pain on VA 
examinations.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski; 2 Vet. App. 492 
(1992).  




However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  VA examinations have been 
negative for dysfunction due to pain.

The veteran has not submitted evidence of unusual or 
extraordinary disability from the service connected low back 
disability such as marked interference with employment.  In 
this regard, the Board notes that when most recently examined 
by VA in September 1998, the veteran reported employment as a 
mail clerk, and while sitting for long periods would be 
bothersome, he was not disabled from working.  Moreover, the 
service-connected low back disability has not occasioned 
frequent inpatient care.  Thus, there is no basis upon which 
to refer the case to the Director of the VA Compensation and 
pension service for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1998).  The low back 
disability is adequately evaluated under regular schedular 
standards.  

No question has been presented as to which of two evaluations 
would more properly classify the severity of the appellant's 
low back disability.  38 C.F.R. § 4.7.

For the foregoing reasons, the Board finds that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for  lumbar strain with fracture of 
L3 and degenerative changes with application of pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased evaluation for a lumbar strain 
with a fracture of L3 and degenerative changes is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 16 -


- 12 -


